Citation Nr: 0302623	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-17 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disabilities of incontinence, 
loss of sense of balance, confusion, vomiting, shaking, and 
weakness, as a result of treatment by the Department of 
Veterans Affairs from August 1998 to December 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1959 to May 1962.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Sioux Falls, South Dakota, Department of Veterans Affairs 
(VA) Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in January 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was injured in a logging accident in August 
1998.  

3.  The evidence of record does not show that the veteran 
sustained any additional disability as a result of VA 
treatment from August to December 1998.


CONCLUSION OF LAW

No residual disability is proximately due to or the result of 
treatment of the veteran performed at VA from August to 
December 1998.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.) 

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the September 1999 Statement of the Case (SOC), 
and the August 2002 and September 2002 Supplemental 
Statements of the Case (SSOC), the veteran was provided 
notice of the information, medical evidence or lay evidence 
necessary to substantiate the claim on appeal.  The SOC and 
subsequent SSOCs also notified the veteran of the pertinent 
laws and regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, voluminous VA 
and private medical records, and a report of VA examination, 
including a medical opinion.  The veteran has not identified 
any outstanding evidence.  The RO completed the development 
ordered in the Board's January 2001 remand.  In this regard, 
the Board notes that extensive treatment records have been 
received from the following facilities: Bella Vista Nursing 
Home; Rapid City Regional Hospital; Weston County Memorial 
Hospital; VA Black Hills Health Care Center; and VA Medical 
Centers (VAMC) in Hot Springs, Fort Meade, and Minneapolis.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the veteran in 
September 2001.  This letter not only explained in plain 
language what evidence was needed to substantiate the claim, 
it also explained what the essential contents of that 
evidence must be, and advised the claimant of both what VA 
would do to obtain evidence and what type of evidence he 
should submit on his own behalf.  Hence, the Board concludes 
that the correspondence discussed above demonstrates 
compliance with VA's notification requirements to the extent 
required by law.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

Private treatment records reflect that on August 5, 1998, the 
veteran suffered a severe head injury in a logging accident 
when a tree fell on him.  His initial injuries included a 
large laceration of the left parietal area and in the right 
eyebrow region and a large hematoma in the left parietal 
region.  A hypospadias was noted on genital examination.  The 
veteran was transferred to the Rapid City Regional Hospital 
and was hospitalized from August 5 to August 20, 1998.  At 
the time of admission, his level of consciousness was 
impaired.  He required intubation and ventilatory support.  
Over the following days his condition improved and he was 
transferred from intensive care on August 9, 1998.  A follow-
up computed tomography (CT) scan of the cranium revealed 
resolution of the interventricular hematoma.  A consult on 
August 17, 1998, noted that he had severe cognitive 
difficulties with diminished responsiveness and variable 
degrees of agitated behavior.  

The veteran was then transferred to the Fort Meade VAMC for 
rehabilitation and stayed in the nursing care unit from 
August 20 to October 6, 1998.  Upon admission, he was 
extremely somnolent, confused, and not verbalizing 
appropriately.  While there, he was treated for an acute 
peptic ulcer, after which his appetite and weight improved.  
He was also treated for depression and his affect did improve 
over the course of his admission.  On discharge, he was 
independent with mobility and was able to do his basic self-
cares, but required 24-hour supervision.  His discharge 
medications included Sertraline.  On October 21, 1998, he was 
seen with complaints of increased urinary incontinence and 
decreased overall strength.  The Sertraline was discontinued 
since the physician thought it may have been the reason for 
the incontinence.  

The veteran was admitted to the Hot Springs VAMC on December 
14, 1998 to provide respite for his wife.  A CT scan obtained 
during this admission showed hydrocephalus.  He was 
subsequently transferred to the Minneapolis VAMC for 
evaluation and intraventricular shunt placement.  He 
underwent this placement on December 17, 1998 and a revision 
on December 19, 1998.  The veteran was discharged on January 
28, 1999, in stable and improved condition with a 
recommendation of continued rehabilitation program and to 
continue with speech, occupational, and physical therapies.  
After that, he stayed in a nursing home in Rapid City for two 
or three weeks and then went home.  He has been home since 
that time.  

The veteran was afforded a VA examination in May 2002.  It 
was noted that the veteran's claims file was reviewed.  The 
examiner indicated that the veteran had residual memory 
problems from the head injury and that his wife related most 
of the history.  She indicated that after the veteran left 
Fort Meade after his rehabilitation stay in October 1998, he 
seemed to do fairly well for a couple of weeks.  He was 
regaining memory and function.  It was noted that the records 
did show that he did have significant residuals of the head 
injury when he left Fort Meade including short-term memory 
loss, cognitive deficit, and poor judgment.  He would get 
lost on the ward at Fort Meade and had a very short attention 
span.  At one point, he apparently took a vehicle from VA 
grounds and was driving it around the grounds claiming he 
just wanted to take a ride.  His wife reported that it took 
him a couple of weeks or more before he could even recognize 
her after the head injury.  A few weeks after returning home 
in October 1998 he began to have problems with urinary 
continence.  He then developed difficulty with his gait, 
which worsened, and got to where he could not walk at all.  
He also had a decline in mental function, becoming more 
somnolent and irritable.  Following a change in medications, 
his symptoms continued to worsen.  He was having projectile 
vomiting and some shaking spells.  A CT scan of the head was 
done when he entered the hospital for respite care in 
December, and this showed hydrocephalus.  He was then 
transferred to the VA in Minneapolis where a 
ventriculoperitoneal shunt was placed.  After that, his 
condition did improve.  

Currently, he had no problems with his gait and his balance 
seemed fine.  He had not had any falls and did not require 
any canes or crutches.  He walked a mile three times a day at 
home in a pasture or field and had not had any mishaps with 
that.  He also had not had any shaking spells or urinary 
incontinence.  He had good bladder and bowel control.  
Cognitively, he still had severe problems with his short-term 
memory and impulsivity.  

On examination, the veteran seemed to be alert, pleasant, and 
cooperative.  He did have an obvious memory deficit and 
turned to his wife to answer all the questions regarding his 
history.  Neurological evaluation was essentially normal with 
only mild difficulty with tandem walking noted.  Strength and 
sensation of the upper and lower extremities was intact.  His 
gait was normal, and he was able to heel and toe walk.  His 
speech was clear without dysarthria, but was limited in 
content.  The diagnosis was severe closed-head injury with 
residual memory loss and cognitive deficits.  After reviewing 
all of the medical records, the examiner opined that it was 
less than likely that the veteran's current condition was a 
result of improper treatment on the part of VA.  The examiner 
noted that the symptoms of the hydrocephalus including gait 
and balance disturbance, vomiting, and incontinence had all 
resolved and that no weakness was noted on examination.  
While noting that the veteran had residual cognitive and 
memory deficits and emotional control problems, the examiner 
concluded that these symptoms were far more likely to be 
secondary to the head injury than any delay in treatment of 
the hydrocephalus.  The examiner supported his opinion by 
noting that the other symptoms due to hydrocephalus had all 
resolved without residuals.  The examiner further noted that 
the treatment records prior to the onset of the 
hydrocephalus, when the veteran was at Fort Meade from August 
to October 1998, showed the residuals of considerable head 
injury including severe short-term memory loss and cognitive 
defects and poor judgment.  These deficits were noted prior 
to the onset of the hydrocephalus symptoms, and it was clear 
that he had a severe head injury where residuals such as this 
are typical.  

Statements in support of the veteran's claims were received 
from his wife and daughter.  

Analysis

The veteran claims improper treatment at the VA for the time 
period from October to December 1998.  He contends that he 
was having progressive problems with several conditions, that 
a delay in diagnosing the hydrocephalus occurred and that he 
is now permanently disabled because of this.  

The veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed in February 1999.  

For claims received after October 1, 1997, compensation 
benefits are payable under 38 U.S.C.A. § 1151 when a person 
has an additional disability as the result of, and caused by, 
hospital care, medical or surgical treatment, or examination 
by the VA, and the proximate cause of such additional 
disability was the carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or an event 
that was not reasonably foreseeable.

After a contemporaneous review of the record, the Board is of 
the opinion that compensation under 38 U.S.C.A. § 1151 for 
additional disabilities of incontinence, loss of sense of 
balance, confusion, vomiting, shaking, and weakness, as a 
result of treatment by VA from August 1998 to December 1998 
is not warranted.  On VA examination in May 2002, the 
examiner found that the veteran did not currently suffer from 
incontinence, loss of sense of balance, vomiting or weakness.  
In addition, the VA examiner opined that the veteran's 
residual cognitive and memory deficits were far more likely 
to be secondary to the original head injury as opposed to any 
delay in the treatment of the hydrocephalus.  There is no 
medical evidence of record that contradicts this opinion.  

In short, there is no credible, competent evidence indicating 
that the VA treatment in question was improper or that any 
additional disability involving incontinence, loss of sense 
of balance, confusion, vomiting, shaking, and weakness 
resulted from the VA treatment, or lack thereof, from August 
to December 1998.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151.  

In reaching this decision, the Board has considered the 
contentions of the veteran, as well as those of his wife and 
daughter, inasmuch as they are offering their own medical 
opinion, and notes that the record does not indicate that 
they have any medical expertise.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran's assertions, as well 
as those of his wife and daughter, of medical causation alone 
are not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).




ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disabilities of incontinence, 
loss of sense of balance, confusion, vomiting, shaking, and 
weakness, as a result of treatment by the Department of 
Veterans Affairs from August 1998 to December 1998 is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

